Case 2:18-cv-09305-MCS-MAA Document 56 Filed 02/23/21 Page 1 of 2 Page ID #:533



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   GARY TAI, an individual; SHUIKEE           Case No. 2:18-cv-09305-MCS-MAA
     COMPANY LIMITED, and GOLDEN
12   ESSENCE GLOBAL LIMITED,                    STIPULATED JUDGMENT
13
                         Plaintiff,
14
15                v.
16
     JEFF N. CROSSLAND, an individual;
17   and Does 1-10, inclusive,
18
                         Defendants.
19
20
21   IT IS HEREBY ADJUDGED, ORDERED, AND DECREED:
22         Plaintiffs Gary Tai, ShuiKee Company Limited, and Golden Essence Global
23   Limited (collectively, “Plaintiffs”) shall recover from defendant Jeff N. Crossland
24   a/k/a/ Jeffrey N. Crossland (having a social security number ending in 4902 and a
25   birthdate of July 9, 1956) (“Defendant”) the stipulated amount of one million three
26   hundred thousand dollars ($1,300,000) together with interest at the prevailing rate on
27   all amounts unpaid until such time as the judgment is satisfied.
     ///
28
                                                1
Case 2:18-cv-09305-MCS-MAA Document 56 Filed 02/23/21 Page 2 of 2 Page ID #:534



 1         If, however, Defendant pays Plaintiffs nine hundred thousand dollars ($900,000)
 2   within three years of entry of this Judgment, the remainder of the Judgment amount
 3   shall be forgiven. If Defendant pays some money but less than nine hundred thousand
 4   dollars ($900,000) to Plaintiffs within three years of the date of entry of this
 5   Judgment, then the amount paid shall be credited to the amount then due plus the
 6   interest accrued thereon.
 7         If Defendant does not pay Plaintiffs the full nine hundred thousand dollars
 8   ($900,000) within three years of the date of entry of this Judgment, Defendant shall be
 9   liable for all fees and costs incurred by Plaintiffs for all collection efforts.
10         All parties waive their costs and fees associated with the lawsuit.
11         The Court shall retain jurisdiction over any issues concerning this Stipulated
12   Judgment or the Stipulation for Entry of Judgment.
13
14   IT IS SO ORDERED.
15
16    Dated: February 23, 2021
17                                                     MARK C. SCARSI
                                                       UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                                   2
